Petitioner, B. Kilgore, was sued in the County Court of Pinellas County in an action at law. Demurrer to the plaintiff's declaration was interposed by him, sustained by the county judge, and final judgment consequent entered for Kilgore on his demurrer. Thereafter on appeal from the county court to the circuit court, the judgment of the county court was reversed and the cause remanded to the county court with directions to overrule the defendant's demurrer to the plaintiff's declaration and proceed according to law.
Under such circumstances the petition for certiorari from this Court is premature and should be dismissed on the authority of First National Bank v. Gibbs, 78 Fla. 118, 82 Sou. Rep. 618; Holmberg v. Toomer, 78 Fla. 116, 82 Sou. Rep. 620; Hartford Accident  Indemnity Co. v. City of Thomasville,100 Fla. 748, 130 Sou. Rep. 7; Rifas v. Gross, 106 Fla. 708, 143 Sou. Rep. 600.
Petition for certiorari dismissed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.